Citation Nr: 1704395	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  12-00 132	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1994 to September 1997.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a local hearing conducted by a Decision Review Officer (DRO) in December 2012.  A transcript of this hearing is associated with the evidentiary record.

The Veteran was scheduled to appear before a member of the Board at a videoconference hearing in April 2014, but the Veteran did not report for the hearing.  However, the evidentiary record does not contain a letter to the Veteran notifying him of the April 2014 hearing.  In a November 2016 letter to the Veteran and his representative, the Board asked the Veteran to clarify whether he would still like to appear at a hearing before the Board.  The Veteran was notified that if he did not respond within 30 days, the Board would assume that he did not wish to appear at a hearing.  VA has not received a response to the November 2016 letter.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2016).

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record in the December 2010 claim, but it does not appear that it has been adjudicated by the Agency of Original Jurisdiction (AOJ), as no decision is currently of record.  See April 2011 rating decision (stating the claim was referred to the VA Medical Center (VAMC)); see also March 2013 supplemental statement of the case.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  Specifically, the RO should refer the claim for dental treatment to the appropriate VAMC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence weighs against finding that the Veteran has a compensable dental disability.

2.  Audiometric examinations correspond to no greater than a Level I hearing loss for the right ear, and no greater than a Level I hearing loss for the left ear.

3.  The Veteran's hearing loss disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 (2016).

2.  The criteria for a compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100 (2016).

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.

VA's duty to notify was satisfied by a letter in December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Veteran's service treatment records and lay statements have been associated with the evidence of record.  The Veteran has not identified any relevant VA treatment records.  See also March 2011 Omaha VAMC problem list (no problems found).

The Veteran was afforded a VA examination for his claimed dental disability in March 2011.  The examiner considered the Veteran's complaints, as well as the service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran's "traumatic injury was resolved satisfactorily at his conclusion of his military service time," and that the Veteran's in-service trauma "is probably less likely [than] not the cause of his current dental concerns and issues."  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided a rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The evidence of record indicates the Veteran has received dental treatment from a non-VA provider during the appeal period.  See, e.g., December 2012 DRO hearing testimony; March 2011 VA examination report.  However, as will be discussed in detail below, because the Veteran's service treatment records and the March 2011 VA examination report indicate the Veteran's in-service traumas to his mouth did not result in loss of substance of the maxilla or mandible, the Board finds the evidence of record is adequate upon which to reach a decision on the claim of entitlement to service connection for a dental condition.  As such, the Board finds a remand to undertake efforts to obtain the Veteran's private dental treatment records would serve no useful purpose, and would not benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Veteran was afforded VA examinations regarding his bilateral hearing loss disability in January 2011 and March 2013.  The January 2011 and March 2013 VA examination reports are thorough, and discusses the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  The March 2013 examination report also discusses the functional impact of the Veteran's hearing loss on the ordinary conditions of his daily life, including his ability to work.  Based on the examinations and the absence of evidence of worsening symptomatology since the March 2013 examination, the Board concludes the January 2011 and March 2013 examination reports in this case are adequate upon which to base a decision.  See Barr, 21 Vet. App. at 312.

Thus, with respect to the Veteran's claims, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Service Connection

      Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Under VA regulations, compensation is available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla (upper jaw bone) or mandible (lower jaw bone).  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.  

Thus, in order to establish service connection for compensation purposes, it is not enough to show that the teeth were lost due to trauma.  The evidence must demonstrate that the trauma resulted in loss of substance of the maxilla or mandible, which then resulted in the loss of the teeth.  VA's General Counsel has held that dental treatment of teeth, even extractions, during service does not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

	Analysis

The Veteran's service treatment records indicate that in April 1994, the Veteran experienced a syncopal event while in formation which caused him to fall, at which time the trauma avulsed tooth number 9, and fractured teeth 8 and 10.  Upon examination, palpation of the border of the mandible revealed no stepping or pain, and the mandible had full range of motion without pain.  X-rays confirmed a complete avulsion of tooth number 9, and a cervical root fracture of tooth number 10.  See April 1994 emergency examination record.  Later in April 1994, it was determined that tooth number 10 was not salvageable, and was extracted.  See April 1994 dental service treatment records.  

The Veteran's service treatment records also reveal that in November 1995, the Veteran was playing baseball at home at which time he got hit in the mouth with the ball.  At that time, radiographs confirmed the Veteran suffered a deep vertical fracture to tooth number 8, which was deemed non-restorable, and exposed dentin to tooth number 11, but tooth 11 was deemed vital, as it was sensitive to cold.  Later in November 1995, tooth number 8 was extracted.  See November 1995 dental service treatment records.  See also May 1996 dental service treatment record (noting teeth numbers 8, 9, and 10 were missing, and tooth number 11 had a temporary crown).  

Upon the Veteran's September 1997 separation examination, the Veteran reported having dental problems in that he had a tooth which was chipped which needed to be taken care of, and his temporary plate replaced.  See September 1997 Report of Medical History.  The separation examination report noted teeth numbers 8, 9, and 10 were missing, and that tooth number 13 was restorable.  The summary of defects and diagnoses indicated the Veteran needed his removable partial denture (RPD) replaced, and repair to tooth number 13.  See also September 1997 dental service treatment record (Current Status and Examination).
Upon the March 2011 VA examination, the VA examiner noted the Veteran's service treatment records, as summarized above.  Upon examination, the VA examiner determined the Veteran is currently missing teeth numbers 8, 9, 10, and 30.  Multiple endodontically treated teeth, defective restorations, chipped teeth, crowns, bridge abutments, and pontics were also noted.  The Veteran reported losing tooth number 30 in 2009 when he did not complete a crown following an endodontic procedure and the tooth split.  The examiner noted the Veteran's current bridge spans from teeth numbers 6 to 11 with double abutment crowns on teeth numbers 6 and 7.  The VA examiner indicated panoramic radiographs were completed, which confirmed the absence of teeth numbers 8, 9, 10, and 30, but the examination report does not indicate any loss of substance of the maxilla or mandible was noted.  The March 2011 VA examiner diagnosed missing teeth numbers 8, 9, 10, and 30, heavy wear faceting and attrition with a collapsed vertical dimension, a loose bridge numbers 6 to 11, and dentition which currently demonstrated a moderate to heavy amount of wear and a collapse of his vertical dimension with a mild diminition to his maximum vertical incisal opening.  The March 2011 VA examiner opined, "It would appear that [the Veteran's] traumatic injury was resolved satisfactorily at the conclusion of his military service time; so his trauma during his time of service is probably less likely [than] not the cause of his current dental concerns and issues."

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for a compensable dental disorder.  As discussed above, service treatment dental records document that the Veteran underwent treatment for trauma to his mouth on two occasions, resulting in an avulsion of tooth number 9 and extractions of teeth numbers 8 and 10.  However, although there is loss of teeth, there is no evidence of record that loss of any of these teeth is due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  The Veteran's service treatment records indicate that radiographs taken following both instances of trauma did not reveal loss of substance of the body of the maxilla or the mandible.  See, e.g., November 1995 dental service treatment records; April 1994 emergency examination record.  Further, radiographs taken upon the March 2011 VA examination did not indicate loss of substance of the body of the maxilla or the mandible.
Accordingly, as the preponderance of the evidence of record indicates the Veteran's loss of teeth numbers 8, 9, and 10 during service was not due to the loss of substance of the body of the maxilla or the mandible, the Board finds that the Veteran does not have a compensable dental disability.  See Simmington v. West, 11 Vet. App. 41 (1998); 38 C.F.R. § 4.150. 

The Board has sympathetically considered the Veteran's lay testimony and arguments.  As he has not been diagnosed with a disability of the teeth for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied.

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for a dental condition.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Increased Disability Rating

      Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).


      Analysis

Upon the January 2011 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
40
70
LEFT
10
15
10
40
60

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 33.75 decibels in the right ear and 31.25 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 94 percent for the right ear, and 94 percent for the left ear.

Applying the test results of the January 2011 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Upon the March 2013 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
30
55
LEFT
0
0
5
25
60

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 21 decibels in the right ear and 22 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 96 percent for the right ear, and 96 percent for the left ear.
Applying the test results of the December 2013 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86, is inapplicable to the January 2011 and March 2013 VA examination results.

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  The Veteran has not identified any further VA or private audiometric testing. 

Accordingly, the evidence of record does not support a compensable rating for hearing impairment.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

      Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.  

Upon the January 2011 VA examination, the VA examiner stated the Veteran's hearing loss disability would have significant effects on his occupation, with the impact on occupational activities listed as "hearing difficulty."  The Veteran testified before a DRO in December 2012 that he notices problems hearing when there is more than one person talking or there is background noise, such as in a restaurant or in groups.  The Veteran further testified that if his children try to talk to him while the television is on he cannot hear, and that if he is looking in the refrigerator in his small apartment and his kids or his girlfriend ask him to grab something for them, he does not hear them at all.  The Veteran testified he has to be one-on-one to hear, that he has to watch the speaker's lips, and he really has to concentrate to hear what someone is saying.  Upon the March 2013 VA examination, the Veteran reported the functional impact of his hearing loss on the ordinary conditions of daily life, including the ability to work, is that he feels that his hearing has continued to get worse, and that he finds it hard to understand anyone.  Based on these reported descriptions of the functional effects of the Veteran's hearing loss disability, the Board finds that the March 2013 VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss.  The Veteran's bilateral hearing loss disability is manifested by decreased hearing acuity, and it affects his activities of daily living, including requiring the Veteran to engage in face-to-face conversations in order to better understand speech, and impairing his ability to communicate with others in public and at home, especially with background noise, as discussed in the evidence cited above.  The ratings assigned contemplate these impairments.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for bilateral tinnitus.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

      Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  

Although the March 2013 VA examiner noted that the Veteran's hearing loss impacts the ordinary conditions of his daily life, including his ability to work, the VA examiner did not indicate that the Veteran is unable to work due to his bilateral hearing loss.  Further, neither the Veteran nor his representative has put forth statements indicating that the Veteran believes his service-connected bilateral hearing loss renders him unemployable.  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his bilateral hearing loss, and as the objective evidence does not suggest that he cannot work due to this disability, the Board concludes that the issue of TDIU has not been raised.


ORDER

Entitlement to service connection for a dental condition is denied.

Entitlement to an initial compensable disability rating for bilateral hearing loss disability is denied.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


